 



Exhibit 10(i)(viii)
FORM A – RSR
NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO 2006 RESTRICTED STOCK RIGHTS
GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN
     These Terms and Conditions (“Terms”) apply to certain “Restricted Stock
Rights” (“RSRs”) granted by Northrop Grumman Corporation (the “Company”) in
2006. If you were granted an RSR award by the Company in 2006, the date of grant
of your RSR award (“Date of Grant”) and the number of RSRs applicable to your
award are set forth in the letter from the Company announcing your RSR award
grant (your “Grant Letter”) and are also reflected in the electronic stock plan
award recordkeeping system (“Stock Plan System”) maintained by the Company or
its designee. These Terms apply only with respect to your 2006 RSR award. If you
were granted an RSR award, you are referred to as the “Grantee” with respect to
your award. Capitalized terms are generally defined in Section 9 below if not
otherwise defined herein.
     Each RSR represents a right to receive one share of the Company’s Common
Stock, or cash of equivalent value as provided herein, subject to vesting as
provided herein. The number of RSRs subject to your award is subject to
adjustment as provided herein. The RSR award is subject to all of the terms and
conditions set forth in these Terms, and is further subject to all of the terms
and conditions of the Plan, as it may be amended from time to time, and any
rules adopted by the Committee, as such rules are in effect from time to time.



1.   Vesting; Payment.

     Subject to Sections 2 and 5 below, one hundred percent (100%) of the RSRs
subject to your award (subject to adjustment as provided in Section 5.1) shall
vest upon the third anniversary of the Date of Grant.
     Except as otherwise provided below, the Company shall pay a vested RSR
within 90 days following the vesting of the RSR on the third anniversary of the
Date of Grant. The Company shall pay a vested RSR in a share of Common Stock,
or, in the discretion of the Committee, in cash. In the event of a cash payment,
the amount of the payment for the RSR to be paid in cash will equal the Fair
Market Value of a share of Common Stock as of the vesting date of the RSR. No
fractional shares shall be issued. Upon payment of the RSR, the Grantee’s rights
with respect to the RSR shall terminate.

2.   Early Termination of Award; Termination of Employment.

     General. The RSRs subject to the award, to the extent not previously
vested, shall terminate and become null and void if and when the Grantee ceases
for any reason to be an employee of the Company or one of its subsidiaries,
except as provided in Section 2.2 and in Section 5.
     Termination of Employment Due to Retirement, Death or Disability. A
pro-rated number of RSRs subject to the award shall vest on the date the
Grantee’s employment by the Company and its subsidiaries terminates due to the
Grantee’s Retirement, death or Disability and, in each case, only if the Grantee
has
completed at least six (6) consecutive calendar months of employment with the
Company or a subsidiary during the period between the Date of Grant and the
third anniversary of the Date of Grant. Such prorating of RSRs shall be based on
the number of full months the Grantee was actually employed by the Company or
one of its subsidiaries out of the thirty-six month vesting period of the RSRs.
Partial months of employment during such period, even if substantial, shall not
be counted for purposes of prorated vesting. Any RSRs subject to the award that
do not vest in accordance with this Section 2.2 upon a termination of the
Grantee’s employment due to Retirement, death or Disability shall terminate
immediately upon such termination of employment.
     RSRs vesting under this Section shall be paid in the calendar year
containing the 75th day (and generally will be paid on or about such 75th day)
following the earliest of (a) Grantee’s death, (b) Grantee’s Disability, or
(c) Grantee’s Separation from Service. If an RSR is to be paid upon a Grantee’s
Separation from Service and the Grantee is a Key Employee at the time of
Separation from Service, payment shall be made six months after the Separation
from Service.
     Retirement Due to Government Service. Notwithstanding the foregoing, in the
case of Retirement where the Grantee accepts a position in the federal
government or a state or local government and an accelerated distribution under
the award is permitted under Code Section 409A based on such government
employment and related ethics rules, payment will be made in the calendar year
containing the 75th day



1



--------------------------------------------------------------------------------



 



following the Grantee’s date of Retirement (and generally will be paid on or
about such 75th day).
     Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and
(b) shall be deemed to be employed by the Company for the duration of such
approved leave of absence for purposes of the award. A termination of employment
shall be deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.
     Salary Continuation. Subject to Section 2.3 above, the term “employment” as
used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.3) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.3, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.
     Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
subject to the award, a termination of employment of the Grantee shall be deemed
to have occurred if the Grantee is employed by a subsidiary or business unit and
that subsidiary or business unit is sold, spun off, or otherwise divested and
the Grantee does not Retire upon or immediately before such event and Grantee
does not otherwise continue to be employed by the Company or one of its
subsidiaries after such event.
     Continuance of Employment Required. Except as expressly provided in
Section 2.2 above and in Section 5 below, the vesting of the RSRs subject to the
award requires continued employment through the third anniversary of the Date of
Grant as a condition to the vesting of the award. Employment for only a portion
of the vesting period, even if a substantial portion, will not entitle the
Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment. Nothing
contained in these Terms, the Grant Letter, the Stock Plan System, or the Plan
constitutes an employment commitment by the Company or any subsidiary, affects
the Grantee’s status (if the Grantee is otherwise an at-will employee) as an
employee at will who is subject to termination without cause, confers upon the
Grantee any
right to continue in the employ of the Company or any subsidiary, or interferes
in any way with the right of the Company or of any subsidiary to terminate such
employment at any time.
     Death. In the event of the Grantee’s death subsequent to the vesting of
RSRs but prior to the delivery of shares or other payment with respect to such
RSRs, the Grantee’s Successor shall be entitled to any payments to which the
Grantee would have been entitled under this Agreement with respect to such RSRs.

3.   Non-Transferability and Other Restrictions.

     The award, as well as the RSRs subject to the award, are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge. The foregoing transfer
restrictions shall not apply to transfers to the Company. Notwithstanding the
foregoing, the Company may honor any transfer required pursuant to the terms of
a court order in a divorce or similar domestic relations matter to the extent
that such transfer does not adversely affect the Company’s ability to register
the offer and sale of the underlying shares on a Form S-8 Registration Statement
and such transfer is otherwise in compliance with all applicable legal,
regulatory and listing requirements.

4.   Compliance with Laws; No Stockholder Rights Prior to Issuance.

     The Company’s obligation to make any payments or issue any shares with
respect to the award is subject to full compliance with all then applicable
requirements of law, the Securities and Exchange Commission, the Commissioner of
Corporations of the State of California, or other regulatory agencies having
jurisdiction over the Company and its shares, and of any exchange upon which
stock of the Company may be listed. The Grantee shall not have the rights and
privileges of a stockholder, including without limitation the right to vote or
receive dividends, with respect to any shares which may be issued in respect of
the RSRs until the date appearing on the certificate(s) for such shares (or, in
the case of shares entered in book entry form, the date that the shares are
actually recorded in such form for the benefit of the Grantee), if such shares
become deliverable.

5.   Adjustments; Change in Control.

     Adjustments. The RSRs and the shares subject to the award are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.
In the event of any adjustment, the Company will give the Grantee written notice
thereof which will set forth the nature of the adjustment.



2



--------------------------------------------------------------------------------



 



     Possible Acceleration on Change in Control. Outstanding and previously
unvested RSRs subject to the award shall become fully vested as of the date of
the Grantee’s termination of employment in the following circumstances:

  (a)   if the Grantee is covered by a Change in Control Severance Arrangement
at the time of the termination, and the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.     (b)   if the Grantee is not covered by a Change in Control
Severance Arrangement at the time of the termination, the termination occurs
either within the Protected Period corresponding to a Change in Control of the
Company or within twenty-four (24) calendar months following the date of a
Change in Control of the Company, and the Grantee’s employment by the Company
and its subsidiaries is involuntarily terminated by the Company and its
subsidiaries for reasons other than Cause or by the Grantee for Good Reason.

     Notwithstanding anything else contained herein to the contrary, the
termination of the Grantee’s employment (or other events giving rise to Good
Reason) shall not entitle the Grantee to any accelerated vesting pursuant to
clause (b) above if there is objective evidence that, as of the commencement of
the Protected Period, the Grantee had specifically been identified by the
Company as an employee whose employment would be terminated as part of a
corporate restructuring or downsizing program that commenced prior to the
Protected Period and such termination of employment was expected at that time to
occur within six (6) months. The applicable Change in Control Severance
Arrangement shall govern the matters addressed in this paragraph as to clause
(a) above.
     Payment of any amount due under this Section will be made within 90 days of
the third anniversary of the Date of Grant.
     Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs subject to the award shall vest fully and completely.
Unless the Committee expressly provides otherwise in the circumstances, no
acceleration of vesting of the award shall occur pursuant to this Section 5.3 in
connection with a Change in Control if either (a) the Company is the surviving
entity, or (b) the successor to the Company (if any) (or a Parent thereof)
agrees in writing prior to the Change in Control to assume the award. The
Committee may make adjustments pursuant to Section 6(a) of the Plan and/or deem
an acceleration of vesting of the award pursuant to this Section 5.3 to occur
sufficiently prior to an event if necessary or deemed appropriate to permit the
Grantee to realize the benefits intended to be conveyed with respect to the
shares underlying the RSRs; provided, however, that, the Committee may reinstate
the original terms of the award if the related event does not actually occur.
     Payment of any amount due under this Section will be made within 90 days of
the third anniversary of the Date of Grant.

6.   Tax Matters.

     Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs, that the Grantee or other person entitled
to such shares or other payment pay any sums required to be withheld by federal,
state, local, or other applicable tax law with respect to such vesting or
payment. Alternatively, the Company or such subsidiary, in its discretion, may
make such provisions for the withholding of taxes as it deems appropriate
(including, without limitation, withholding the taxes due from compensation
otherwise payable to the Grantee or reducing the number of shares otherwise
deliverable with respect to the award (valued at their then Fair Market Value)
by the amount necessary to satisfy such withholding obligations).
     Transfer Taxes. The Company will pay all federal and state transfer taxes,
if any, and other fees and expenses in connection with the issuance of shares in
connection with the vesting of the RSRs.
     Compliance with Code. The Committee shall administer and construe the
award, and may amend the Terms of the award, in a manner designed to comply with
the Code and to avoid adverse tax consequences under Code Section 409A or
otherwise.
     Unfunded Arrangement. The right of a Grantee to receive payment under the
RSR award shall be an unsecured claim against the Company, and neither the
Grantee nor any Successor shall have any rights in or against any assets of the
Company based on the award. Awards of RSRs shall at all times be considered
entirely unfunded for tax purposes.



3



--------------------------------------------------------------------------------



 



7.   Committee Authority.

     The Committee has the discretionary authority to determine any questions as
to the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to these Terms, the
Grant Letter, the Stock Plan System, the Plan, or any other applicable rules
shall be within the absolute discretion of the Committee and shall be conclusive
and binding on all persons.

8.   Plan; Amendment.

     The RSRs are governed by, and the Grantee’s rights are subject to, all of
the terms and conditions of the Plan and any other rules adopted by the
Committee, as the foregoing may be amended from time to time. The Grantee shall
have no rights with respect to any amendment of these Terms or the Plan unless
such amendment is in writing and signed by a duly authorized officer of the
Company. In the event of a conflict between the provisions of the Grant Letter
and/or the Stock Plan System and the provisions of these Terms and/or the Plan,
the provisions of these Terms and/or the Plan, as applicable, shall control.

9.   Definitions.

     Whenever used in these Terms, the following terms shall have the meanings
set forth below and, when the meaning is intended, the initial letter of the
word is capitalized:
     “Affiliated Companies” means the Company and any other entity related to
the Company under the rules of section 414 of the Code. The Affiliated Companies
include Northrop Grumman Corporation and its 80%-owned subsidiaries and may
include other entities as well.
     “Board” means the Board of Directors of the Company.
     “Cause” means the occurrence of either or both of the following:

  (i)   The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or     (ii)   The willful engaging by
the Grantee in misconduct that is significantly injurious to the Company.
However, no act, or failure to act, on the Grantee’s part shall be considered
“willful” unless done, or omitted to be done, by the Grantee not in good faith
and without reasonable

      belief that his action or omission was in the best interest of the
Company.

     “Change in Control” is used as defined in the Plan.
     “Change in Control Severance Arrangement” means a “Special Agreement”
entered into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Committee” means the Company’s Compensation and Management Development
Committee or any successor committee appointed by the Board to administer the
Plan.
     “Common Stock” means the Company’s common stock.
     “Disability” means, with respect to a Grantee, that the Grantee: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer; all
construed and interpreted consistent with the definition of “Disability” set
forth in Code Section 409A(a)(2)(C).
     “Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.
     “Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

  (i)   A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the



4



--------------------------------------------------------------------------------



 



      Company promptly after receipt of notice thereof given by the Grantee,
and/or (B) changes in the nature or status of the Grantee’s authorities or
responsibilities that, in the aggregate, would generally be viewed by a
nationally-recognized executive placement firm as resulting in the Grantee
having not materially and substantially fewer authorities and responsibilities
(taking into consideration the Company’s industry) when compared to the
authorities and responsibilities applicable to the position held by the Grantee
immediately prior to the start of the Protected Period. The Company may retain a
nationally-recognized executive placement firm for purposes of making the
determination required by the preceding sentence and the written opinion of the
firm thus selected shall be conclusive as to this issue.         In addition, if
the Grantee is a vice president, the Grantee’s loss of vice-president status
will constitute “Good Reason”; provided that the loss of the title of “vice
president” will not, in and of itself, constitute Good Reason if the Grantee’s
lack of a vice president title is generally consistent with the manner in which
the title of vice president is used within the Grantee’s business unit or if the
loss of the title is the result of a promotion to a higher level office. For the
purposes of the preceding sentence, the Grantee’s lack of a vice-president title
will only be considered generally consistent with the manner in which such title
is used if most persons in the business unit with authorities, duties, and
responsibilities comparable to those of the Grantee immediately prior to the
commencement of the Protected Period do not have the title of vice-president.  
  (ii)   A reduction by the Company in the Grantee’s annualized rate of base
salary as in effect on the first to occur of the Date of Grant or the start of
the Protected Period, or as the same shall be increased from time to time.    
(iii)   A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period; provided;, however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the

      Grantee immediately prior to the start of the Protected Period.     (iv)  
A material reduction in the Grantee’s aggregate level of participation in the
Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.     (v)   The Grantee is informed by the
Company that his or her principal place of employment for the Company will be
relocated to a location that is greater than fifty (50) miles away from the
Grantee’s principal place of employment for the Company at the start of the
corresponding Protected Period; provided that, if the Company communicates an
intended effective date for such relocation, in no event shall Good Reason exist
pursuant to this clause (v) more than ninety (90) days before such intended
effective date.

     The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.
     “Key Employee” means an employee treated as a “specified employee” under
Code section 409A(a)(2)(B)(i) of the Company or the Affiliated Companies (i.e.,
a key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof)) if the Company’s or an Affiliated Company’s stock is publicly
traded on an established securities market or otherwise. The Company shall
determine in accordance with a uniform Company policy which employees are Key
Employees as of each December 31 in accordance with IRS regulations or other
guidance under Code section 409A, provided that in determining the compensation
of individuals for this purpose, the definition of compensation in Treas. Reg. §
1.415(c)-2(d)(3) shall be used. Such determination shall be effective for the
twelve (12) month period commencing on April 1 of the following year.
     “Parent” is used as defined in the Plan.
     “Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan, as
it may be amended form time to time.



5



--------------------------------------------------------------------------------



 



     The “Protected Period” corresponding to a Change in Control of the Company
shall be a period of time determined in accordance with the following:

  (i)   If the Change in Control is triggered by a tender offer for shares of
the Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (ii)  
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (iii)  
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and include the date of the
Change in Control.

     “Retirement” or “Retire” means that the Grantee terminates employment after
attaining age 55 with at least 10 years of service (other than in connection
with a termination by the Company or a subsidiary for cause). In the case of a
Grantee who is an officer of the Company subject to the Company’s mandatory
retirement at age 65 policy, “Retirement” or “Retire” shall also include as to
that Grantee (without limiting the Grantee’s ability to Retire pursuant to the
preceding sentence) a termination of the Grantee’s employment pursuant to such
mandatory retirement policy (regardless of the Grantee’s years of service and
other than in connection with a termination by the Company or a subsidiary for
cause).
     “Separation from Service” means a “separation from service” within the
meaning of Code section 409A.
     “Successor” means the person acquiring a Grantee’s rights to a grant under
the Plan by will or by the laws of descent or distribution.



6